Treat, C. J. This was an action on the case for slander, brought by Gordon against Norton. The words laid in the declaration amounted to the charge of perjury. It was a question on the trial, whether the words were proved as laid. The court refused to give this instruction, asked by the defendant : “ Though the words proved are equivalent to the words charged in the declaration, yet not being the same in substance, and though the same idea is conveyed in the words charged and those proved, yet if they contain substantially the same charge but in different phraseology, the plaintiff is not entitled to recover.” The verdict and judgment were for the plaintiff. The instruction should have been given. It asserted a plain principle of law, strictly applicable to the case; and the refusal to give it may have seriously prejudiced the defendant. In this kind of action, the allegations and proof must agree. The plaintiff must prove the speaking of the words laid in the declaration, or so many of them as will establish his cause of action. It is not enough to prove the speaking of equivalent words. Proof of the speaking of different words, though of the same import as those alleged, is not sufficient to sustain the action. This question was fully considered in- Sandford v. Gaddis, 15 Ill. 228, and need not be discussed in this case. The judgment will be reversed and the cause remanded. Judgment reversed.